Citation Nr: 0625258	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-42 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 
2003, for the award of a 60 percent evaluation for peptic 
ulcer.

2.  Entitlement to an effective date earlier than May 27, 
2003, for the award of a 10 percent evaluation for a 
laparotomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1976 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran a 60 percent evaluation 
for peptic ulcer, effective May 27, 2003, and awarding the 
veteran a 10 percent evaluation for a laparotomy scar, 
effective May 27, 2003.  The veteran requests an earlier 
effective date for the award of the increased ratings.

The Board notes that in the veteran's representative's April 
2006 written argument, the representative raised the issue of 
entitlement to an effective date earlier than March 30, 1999 
for the grant of service connection for the veteran's peptic 
ulcer and laparotomy scar.  This issue is referred to the RO 
for development and initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim 
for an earlier effective date for the grant of an increased 
rating claim as required in 38 C.F.R. § 3.159(b)(1).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, the Board finds that a letter to the veteran explaining 
the requirements necessary to support claims of entitlement 
to an earlier effective date, what evidence VA will attempt 
to obtain on the veteran's behalf, and what evidence the 
veteran is responsible to provide, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issues on appeal, which 
are entitlement to an effective date earlier 
than May 27, 2003 for the award of a 60 
percent evaluation for peptic ulcer, and 
entitlement to an effective date earlier 
than May 27, 2003 for the award of a 10 
percent evaluation for a laparotomy scar, 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice that 
the veteran should submit any pertinent 
evidence in his possession.  A general form 
letter, prepared by the RO, not specifically 
addressing the disabilities and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of 
the veteran.

2.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


